Title: To George Washington from John Page, 14 October 1795
From: Page, John
To: Washington, George


          
            Dear Sir
            Rosewell [Va.] Octr 14th 1795
          
          On the Receipt of your Letter I made the necessary Enquiry respecting the Ability of Mr S[amue]l Anderson to comply with the Terms of Payment you propose for your Land, & being informed by his Neighbour Mr Phil: Tabb that he is a worthy industrious Man who if he should purchase intends to settle on the Place & that he is in Trade & has good Friends, I delivered him the Letter you inclosed. I have waited till now, daily expecting his Answer—he this Day informed me that he had not yet received an Answer from his Friend on which would depend his Determination respecting your Offer. I find Sir that you have not been misinformed respecting the Situation of your Land—I have endeavoured to find the Value of it, & the highest Estimate, as made by Mr Tabb who lives in sight of it, & whose Wife’s Estate where he lived several Years adjoins it, amounts to one thousand Pounds; but this he says no one here can give in less than two or three Payments, as Cash is not to be had. Two Persons contiguous to it wish to rent it; but Jno. Nicholson, who is one of them, declared to me that he would not give more than twenty five Pounds pr Annum. I have not seen the other Gentleman but from what I can collect he will not give more than Nicholson. From what I can learn respecting the ruinous State of the Plantation, & the Depredations committed daily on the Timber it would be well if you secure final Payment of the Price you fix on, by a Mortgage on the Land, to sell it as soon as you can: & I should suppose that the Improvements which such a Man as Mr Sa[mue]l Anderson would put on it, would in Case of

Failure of Payment, soon procure a Purchaser who could pay your Price.
          Mr Tabb, who bought my Interest in the Dismal Swamp, is the only Person Sir, whom I have seen who could give me any Information respecting the Value of your Property there & he says that he can not get more than he gave me eighteen Months ago, which was only £250 for one fourth of a Share. No doubt however the Value of Shares must have encreased, as the Prospect of compleating the Canal must have contributed to raise it in the Estimation of all who know any Thing respecting the Dismal Swamp & the intended Canal. I will endeavour to procure more particular Information Sir & will forward it as soon as I receive it. I write now rather to shew you why I have not written sooner, than to give you the Information you requested. In the mean Time I remain dear Sir with every Sentiment of Esteem & Respect your most obedient humble Servant
          
            John Page
          
        